Citation Nr: 1442942	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-23 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected type II diabetes mellitus.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claim for hypertension and granted service connection for erectile dysfunction rated noncompensable effective from December 2006.  

The Veteran also appealed the denial of service-connection for depression, which was included in the June 2008 statement of the case (SOC); however, he indicated in the August 2008 VA Form 9 that he was no longer appealing the issue.  Consequently, the Board does not have jurisdiction over the matter.  The Board notes service connection for posttraumatic stress disorder was awarded in January 2013.  

Additionally, in January 2013 an SOC was issued, which addressed a denial of service-connection for bilateral hearing loss.  The Veteran did not file a timely substantive appeal and thus, the claim is no longer in appellate status.  38 C.F.R. § 20.302(b).

In January 2014, the RO denied a claim for TDIU.  The Veteran filed a notice of disagreement (NOD) with the denial in February 2014, an SOC was not issued.  Therefore, the Board must remand the claim, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The issue, together with service connection for hypertension, to include as secondary to the service-connected type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Throughout the appeal period, the service-connected erectile dysfunction has not been productive of penis deformity with loss of erectile power. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7520-7524 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The claim pertaining to erectile dysfunction arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examinations.  

The Board notes that the Veteran was afforded an additional VA examination in October 2013, after the January 2013 supplemental statement of the case (SSOC) was issued; however, a Remand for an additional SSOC is not necessary as the information contained in the examination report is duplicative.  38 C.F.R. § 19.31.  As will be explained in greater detail below, there were no material changes or additions to the information included in January 2013 SSOC.  The Veteran refused physical examination/inspection of his genitals and informed the examiner that his penis was normal with no deformity or abnormality, which are the criteria for a compensable rating under Diagnostic Code 7522.  38 C.F.R. § 4.115b.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran's erectile dysfunction is rated noncompensable under Diagnostic Code 7522.  Under this code section, penis deformity with loss of erectile power is assigned a 20 percent disabling rating.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating for erectile dysfunction is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

At the outset, the Board notes there has been no evidence of removal of half or more of the penis, removal of the penis glans, or complete atrophy or removal of both testis to warrant a compensable rating under Diagnostic Codes 7520, 7521, 7523, 7524.  The Veteran is receiving special monthly compensation for loss of use of a creative organ effective from December 2006.

There has been no evidence of penis deformity with loss of erectile power to warrant a compensable rating for his erectile dysfunction.  Notably, the Veteran's penis was evaluated as normal upon VA examination in June 2012 with no deformity or abnormality.  As noted previously, the Veteran refused physical inspection of his penis during examination in October 2013 and informed the provider that his penis had no deformity or abnormality, which is consistent with the objective medical evidence of record.  
The Board is aware that in 2007 the Veteran and his wife indicated that they were not able to have intercourse as a result of his erectile dysfunction; however, the 2012 VA examiner found that the Veteran was able to achieve sufficient erection for penetration and ejaculation with prescribed medications.  Moreover, in order to warrant a compensable rating, there must not only be loss of erectile power but penis deformity as well, which as delineated above, is not supported by the evidence of record.

In sum, an initial compensable evaluation, to include "staged" ratings, is not warranted for the Veteran's erectile dysfunction.  38 C.F.R. § 4.71a; Fenderson, supra.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  As noted in the Introduction, the claim for TDIU has been remanded for further adjudication.  Hence, no further discussion is warranted at this juncture. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected erectile dysfunction is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected erectile dysfunction reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on loss of erectile power with penis deformity, which has not been shown by the objective medical evidence of record.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable evaluation for the service-connected erectile dysfunction is not warranted. 


REMAND

The Veteran has claimed entitlement to service connection for hypertension.  Notably, he contends the condition is secondary to his service-connected diabetes mellitus.  The June 2003 and February 2007 VA examination reports are inadequate for addressing the etiology of the claimed hypertension.  38 U.S.C.A. § 5103A.  Specifically, the examiners failed to address whether hypertension was aggravated by the service-connected diabetes mellitus; consequently, a new opinion is necessary.  38 C.F.R. § 3.310; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted in the Introduction, the RO denied a claim for TDIU.  See rating decision dated in January 2014.  The Veteran filed an NOD with the denial in February 2014.  Since it appears there has been an initial RO adjudication of the claim and a NOD as to its denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the TDIU claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed hypertension.  The examiner is asked to address the following.  

Please state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected diabetes mellitus.     

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for hypertension, to include as secondary to the service-connected type II diabetes mellitus.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

3.  The RO must provide the Veteran an SOC with respect to his claim of entitlement to TDIU. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a substantive appeal is filed the claim, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


